DETAILED ACTION
Claims 1 – 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 – 8 of applicant’s remarks, filed 2/25/2021, with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in each of the independent claims.
With respect to claim 1, the prior art of record does not teach an integrated circuit comprising a central processing unit (CPU); a memory configured for storing data and CPU-executable instructions; a timer block bank comprising a plurality of timer instances which are selectively activated to collect runtime performance data during execution of application code by measuring specified software execution events; a single performance monitor control register comprising a plurality of register fields for independently controlling activation behavior of the plurality of timer instances in response to a single write operation to the performance monitor control register; and one or more communication busses connected to communicatively couple the CPU, the memory, the timer block bank, and the performance monitor control register.
With respect to claim 13, the prior art of record does not teach a method for collecting runtime performance data with a set of hardware timers under control of a dedicated hardware control register, comprising detecting one or more first trigger events during execution of application code; performing, in response to the one or more first trigger events, a first access to a dedicated hardware control register that modifies one or more first control fields that control a first set of hardware timers; activating, in response to the first access, an observation or measurement by one or more first hardware timers corresponding to the one or more first trigger events; performing a software execution while each of the one or more first hardware timers performs a corresponding observation or measurement; detecting one or more second trigger events during execution of application code; performing, in response to the one or more second trigger events, a second access to the dedicated hardware control register that modifies one or more second control fields that control a second set of hardware timers; and deactivating, in response to the second access, the observation or measurement by the one or more first hardware timers, wherein each hardware timer in the first and second sets of hardware timers is operable to be activated or deactivated by control signals generated from, or upon accesses to, control fields in the dedicated hardware control register.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/               Primary Examiner, Art Unit 2181